Title: General Orders, 6 January 1776
From: Washington, George
To: 



Head Quarters, Cambridge, Jany 6th 1776
Parole, Gerry.Countersign, Chace


The General is informed, that a Custom hath prevailed, at the Main Guard, in Cambridge, of permitting prisoners to be absent, upon their parole; he therefore orders a total stop be put to this practice for the future; Any Officer offending herein, will be immediately put in Arrest, and tried for disobedience of orders.
The frequent application for Flags at Roxbury, having been found troublesome, and at the same time attended with Inconveniencies; Major Genl Ward is requested to suffer, no more than one a week to go in, unless it be on special Occasions; and this to happen on Tuesdays; at which time he will appoint a proper Officer always to attend.
